Citation Nr: 1546827	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-15 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1984 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  A June 2015 rating decision granted service connection for bilateral tinnitus and the issue previously on appeal as to that matter has been fully resolved.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's left ear hearing loss was incurred as a result of noise exposure during active service.


CONCLUSION OF LAW

A left ear hearing loss disability was incurred by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in February 2007.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private medical records, and statements in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under the applicable regulation is found, a determination must be made as to whether the hearing loss disability is related to service.  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The pertinent evidence of record includes service medical records that show that on the February 1983 enlistment examination pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
5
10
LEFT
15
15
20
15
5

An August 1984 audiological evaluation shows pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
15
10
LEFT
15
20
20
25
15

An August 1985 audiological evaluation found pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
25
30
30
30

Audiological evaluation in October 1985 found pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
15
10
LEFT
15
25
25
25
30

Audiological evaluation in February 1986 found pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
20
LEFT
20
25
30
25
20

Audiological evaluation in February 1987 found pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
15
LEFT
20
20
25
30
20

The Veteran's separation examination audiological evaluation in December 1987 found pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
15
LEFT
20
20
25
30
20

In statements in support of the claim, the Veteran reported having noise exposure aboard ship from five inch guns.  He denied having had significant civilian noise exposure.  Service records show he was trained as a sonar technician.

VA authorized audiological evaluation in August 2007 found pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
15
20
20
30
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner noted that service treatment records were not reviewed, but that as hearing was clinically normal, a hearing loss disability was not caused by or the result of acoustic trauma during service.

Private medical records dated in August 2006 from a private certified audiologist noted hearing threshold findings reported in graphic form showing pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
---
15
LEFT
10
15
25
---
35

Speech testing discrimination was 100 percent in the right ear and 100 percent in the left ear.

In a May 2009 opinion, the private audiologist noted that pure tone audiometry showed the Veteran had a bilateral, mild to moderate, high frequency, sensorineural hearing loss, worse on the left.  It was the examiner's opinion that, as likely as not, the Veteran's hearing loss began with in-service noise exposure.  Hearing threshold findings reported in graphic form show pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
30
LEFT
15
20
30
35
40

Speech testing discrimination was 100 percent in the right ear and 96 percent in the left ear.

On VA authorized audiological evaluation in May 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
15
LEFT
15
15
20
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner's diagnosis was normal hearing.

Based upon the available record, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's left ear hearing loss was incurred as a result of noise exposure during active service.  The record shows the Veteran served aboard ship and that exposure to acoustic trauma has been conceded.  His statements as to noise exposure are found to be credible.  It is significant to note that the May 2009 private examiner found it was as likely as not that hearing loss developed as a result of noise exposure.  Adequate rationale was provided for the opinion.  Although the May 2015 VA examiner noted the Veteran had normal hearing, no opinion was provided as to the audiometry level shifts shown during service or the August 1985 findings indicative of left ear hearing loss.

In light of the evidence of record, findings of left ear hearing loss in service, and the Veteran's demonstrated noise exposure in service, the Board finds service connection is warranted for left ear hearing loss.  Resolving reasonable doubt in favor of the Veteran, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


